DETAILED ACTION
This action is responsive to the following communication: the response filed on 2/17/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-8 pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1-8 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
The allowable claims are supported in at least fig. 1B of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824